Title: From Alexander Hamilton to Gouverneur Morris, [29 February 1802]
From: Hamilton, Alexander
To: Morris, Gouverneur


[New York, February 29, 1802]
My Dr. Sir
Your letter of the 22d is the third favour for which I am indebted to you since you left N York.
Your frankness in giving me your opinion as to the expediency of an application of our bar to Congress obliges me. But you know we are not readily persuaded to think we have been wrong. Were the matter to be done over I should pursue the same course. I did not believe the measure would be useful as a preventative, and for the people an expression of an opinion by letter would be as good as in a memorial. It appeared to me best because it saved our delicacy and because in the abstract I am not over fond of the precedent of the bar addressing Congress. But I did what I thought likely to do more good—I induced the Chamber of Commerce to send a memorial.
As to the rest, I should be a very unhappy man, if I left my tranquillity at the mercy of the misinterpretations which friends as well as foes are fond of giving to my conduct.
Mine is an odd destiny. Perhaps no man in the UStates has sacrificed or done more for the present Constitution than myself—and contrary to all my anticipations of its fate, as you know from the very begginning I am still labouring to prop the frail and worthless fabric. Yet I have the murmurs of its friends no less than the curses of its foes for my rewards. What can I do better than withdraw from the Scene? Every day proves to me more and more that this American world was not made for me.
The suggestions with which you close your letter suppose a much sounder state of the public mind than at present exists. Attempts to make a show of a general popular dislike of the pending measures of the Government would only serve to manifest the direct reverse. Impressions are indeed making but as yet within a very narrow sphere. The time may ere long arrive when the minds of men will be prepared to make an offer to recover the Constitution, but the many cannot now be brought to make a stand for its preservation. We must wait awhile.
I have read your speech⟨es⟩ with great pleasure. They are truly worthy of you. Your real friends had many sources of satisfaction on account of them. The conspiracy of Dulness was at work. It chose to misinterpret your moderation in certain transactions of a personal reference. A public energetic display of your talents and principles was requisite to silence the Cavillers. It is now done. You, friend Morris, are by birth a native of this Country but by genius an exotic. You mistake if you fancy that you are more a favourite than myself or that you are in any sort upon a theatre s⟨uited⟩ to you.
Adieu   Yrs. ever
A H
Feby 29.
